FRIEDMAN, Judge,
dissenting.
I respectfully dissent. Because Glenn’s Dairy, Inc. (Appellant) opted to bid on the City of Pittsburgh’s thirteen properties at the auction which followed the dismissal of Appellant’s complaint in mandamus by the Court of Common Pleas of Allegheny County; because Appellant evidenced at that time a willingness to pay more than twice the amount that he had previously offered; and because, having won the bidding, the proper*784ties now belong to Appellant, I believe the issue before this court is moot.